                         Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 1 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                         Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Maxim Konovalov
                                             c/o F5 Networks, Inc.
                                             NGINX San Francisco
                                             795 Folsom Street, Suite 600
                                             San Francisco, CA 94107



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                        CLERK OF COURT
                                                                                                   S DISTR
                                                                                                ATE       IC
                                                                                              ST            T
                                                                                          D
                                                                                                                                Susan Y. Soong
                                                                                                                    CO
                                                                                     E
                                                                                   IT




                                                                                                                      UR
                                                                                 UN




                                                                                                                        T




Date:              06/10/2020
                                                                                 N O RT




                                                                                                                         NI A
                                                                                                                     OR




                                                                                                                                   Signature of Clerk or Deputy Clerk
                                                                                     HE




                                                                                                                    IF




                                                                                          N
                                                                                                                    AL
                                                                                          R




                                                                                              DI
                                                                                                   S T RI T O F C
                                                                                                         C
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 2 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 3 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                     Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Andrey Alexeev
                                             c/o F5 Networks, Inc.
                                             NGINX San Francisco
                                             795 Folsom Street, Suite 600
                                             San Francisco, CA 94107



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                       CLERK OF COURT
                                                                                                       S DISTR
                                                                                                    ATE       IC
                                                                                                  ST            T
                                                                                              D
                                                                                                                                    Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T
                                                                                     N O RT




                   06/10/2020
                                                                                                                             NI A




Date:
                                                                                                                         OR
                                                                                       HE




                                                                                                                                     Signature of Clerk or Deputy Clerk
                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 4 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 5 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Maxim Dounin
                                             c/o F5 Networks, Inc.
                                             NGINX San Francisco
                                             795 Folsom Street, Suite 600
                                             San Francisco, CA 94107



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                  CLERK OF COURT
                                                                                                       S DISTR
                                                                                                    ATE       IC
                                                                                                  ST            T
                                                                                              D
                                                                                                                                    Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T




Date:              06/10/2020
                                                                                     N O RT




                                                                                                                             NI A
                                                                                                                         OR




                                                                                                                                    Signature of Clerk or Deputy Clerk
                                                                                       HE




                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 6 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 7 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                         Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) EVentures Capital Partners LLC
                                             600 Montgomery Street, 43rd Floor
                                             San Francisco, CA 94111




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                          CLERK OF COURT
                                                                                                       S DISTR
                                                                                                    ATE       IC
                                                                                                  ST            T
                                                                                              D
                                                                                                                                    Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T




Date:              06/10/2020
                                                                                     N O RT




                                                                                                                             NI A
                                                                                                                         OR
                                                                                       HE




                                                                                                                                      Signature of Clerk or Deputy Clerk
                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 8 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 9 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) F5 Networks, Inc.
                                             8015th Avenue
                                             Seattle, WA 98104




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                  CLERK OF COURT
                                                                                                       S DISTR
                                                                                                    ATE       IC
                                                                                                  ST            T
                                                                                              D
                                                                                                                                    Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T
                                                                                     N O RT




Date:              06/10/2020
                                                                                                                             NI A
                                                                                                                         OR
                                                                                       HE




                                                                                                                                    Signature of Clerk or Deputy Clerk
                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                       Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 10 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 11 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NGINX BVI
                                             795 Folsom Street, 6th Floor
                                             San Francisco, CA 94107




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                  CLERK OF COURT
                                                                                                       S DISTR
                                                                                                    ATE       IC
                                                                                                  ST            T
                                                                                              D
                                                                                                                                    Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T




Date:              06/10/2020
                                                                                     N O RT




                                                                                                                             NI A
                                                                                                                         OR




                                                                                                                                    Signature of Clerk or Deputy Clerk
                                                                                       HE




                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                       Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 12 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 13 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NGINX, Inc.
                                             795 Folsom Street, Suite 600
                                             San Francisco, CA 94107




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                               CLERK OF COURT
                                                                                                        S DISTR
                                                                                                     ATE       IC
                                                                                                   ST            T
                                                                                               D
                                                                                                                                     Susan Y. Soong
                                                                                                                         CO
                                                                                          E
                                                                                        IT




                                                                                                                           UR
                                                                                      UN




                                                                                                                             T




Date:              06/10/2020
                                                                                      N O RT




                                                                                                                              NI A
                                                                                                                          OR
                                                                                        HE




                                                                                                                                Signature of Clerk or Deputy Clerk
                                                                                                                         IF




                                                                                               N
                                                                                                                         AL
                                                                                               R




                                                                                                   DI
                                                                                                        S T RI T O F C
                                                                                                              C
                       Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 14 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 15 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NGINX, LLC
                                             795 Folsom Street, Suite 600
                                             San Francisco, CA 94107




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                  CLERK OF COURT
                                                                                                       S DISTR
                                                                                                    ATE       IC
                                                                                                  ST            T
                                                                                              D
                                                                                                                                    Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T




                   06/10/2020
                                                                                     N O RT




Date:
                                                                                                                             NI A
                                                                                                                         OR
                                                                                       HE




                                                                                                                                    Signature of Clerk or Deputy Clerk
                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                       Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 16 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 17 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                  Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NGINX Software, Inc.
                                             795 Folsom Street, Suite 600
                                             San Francisco, CA 94107




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                   CLERK OF COURT
                                                                                                       S DISTR
                                                                                                    ATE       IC
                                                                                                  ST            T
                                                                                              D
                                                                                                                                    Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T




Date:              06/10/2020
                                                                                     N O RT




                                                                                                                             NI A
                                                                                                                         OR
                                                                                       HE




                                                                                                                                    Signature of Clerk or Deputy Clerk
                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                       Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 18 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 19 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                     Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Angus Robertson
                                             300 South Point Drive, Apartment 2706
                                             Miami Beach, FL 33139




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                    ATE
                                                                                                        CLERK OF COURT
                                                                                                       S DISTR
                                                                                                              IC
                                                                                                  ST            T
                                                                                              D
                                                                                                               Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T
                                                                                     N O RT




                                                                                                                             NI A




Date:              06/10/2020
                                                                                                                         OR
                                                                                       HE




                                                                                                                        IF




                                                                                              N
                                                                                                                        AL          Signature of Clerk or Deputy Clerk
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                       Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 20 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 21 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                 Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Runa Capital, Inc.
                                             459 Hamilton Avenue, Suite 306
                                             Palo Alto, CA 94301




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                   CLERK OF COURT
                                                                                                       S DISTR
                                                                                                    ATE       IC
                                                                                                  ST            T
                                                                                              D
                                                                                                                                    Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T
                                                                                     N O RT




                   06/10/2020
                                                                                                                             NI A




Date:
                                                                                                                         OR
                                                                                       HE




                                                                                                                                    Signature of Clerk or Deputy Clerk
                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                       Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 22 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 23 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Igor Sysoev
                                             c/o F5 Networks, Inc.
                                             NGINX San Francisco
                                             795 Folsom Street, Suite 600
                                             San Francisco, CA 94107



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                       CLERK OF COURT    S DISTR
                                                                                                      ATE       IC
                                                                                                    ST            T
                                                                                                D
                                                                                                                                      Susan Y. Soong
                                                                                                                          CO
                                                                                           E
                                                                                         IT




                                                                                                                            UR
                                                                                       UN




                                                                                                                              T
                                                                                       N O RT




                                                                                                                               NI A




Date:              06/10/2020
                                                                                                                           OR
                                                                                         HE




                                                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                                          IF




                                                                                                N
                                                                                                                          AL
                                                                                                R




                                                                                                    DI
                                                                                                         S T RI T O F C
                                                                                                               C
                       Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 24 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 25 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                              California


        LYNWOOD INVESTMENTS CY LIMITED,                                      )
                                                                             )
                                                                             )
                                                                             )
                              Plaintiff(s)                                   )
                                                                             )
                                   v.                                                  Civil Action No. CV 20-3778 SK
                                                                             )
 MAXIM KONOVALOV, IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB
  SMIRNOFF, ANGUS ROBERTSON, NGINX, INC. (BVI), NGINX SOFTWARE, INC.,        )
  NGINX, INC. (DE), BV NGINX, LLC, RUNA CAPTIAL, INC., EVENTURES CAPITAL
                    PARTNERS LLC AND F5 NETWORKS, INC.,
                                                                             )
                                                                             )
                                                                             )
                             Defendant(s)                                    )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Gleb Smirnoff
                                             c/o F5 Networks, Inc.
                                             NGINX San Francisco
                                             795 Folsom Street, Suite 600
                                             San Francisco, CA 94107



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Douglas W. Dal Cielo, Esq. / Brian M. Affrunti, Esq.
                                             Burke, Williams & Sorensen, LLP
                                             60 S. Market Street, Suite 1000, San Jose, CA 95113
                                             Alexander D. Pencu, Esq./Christopher J. Major, Esq./Jeffrey P. Weingart, Esq.
                                             Meister Seelig & Fein, LLP
                                             125 Park Avenue, 7th Floor, New York, NY 10017
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                   CLERK OF COURT
                                                                                                       S DISTR
                                                                                                    ATE       IC
                                                                                                  ST            T
                                                                                              D
                                                                                                                                    Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T




Date:              06/10/2020
                                                                                     N O RT




                                                                                                                             NI A
                                                                                                                         OR




                                                                                                                                    Signature of Clerk or Deputy Clerk
                                                                                       HE




                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                             C
                       Case 3:20-cv-03778-SK Document 6 Filed 06/10/20 Page 26 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
